Exhibit 10.50

 

 

FOURTH AMENDMENT OF ESI 401(k) PLAN

 

This Fourth Amendment of the ESI 401(k) Plan (the “Plan”) is adopted by
ITT Educational Services, Inc. (the “Employer”).

Background

 

A.                                                     Effective May 15, 1998,
the Employer amended and completely restated the Plan.

 

B.                                                       The Plan has been
amended by a First, Second and Third Amendment.

 

C.                                                       The Employer now wishes
to amend the Plan further.

 

Amendment

 

1.                                                         Effective April 1,
2005, the definition of “Salary” at Section 2.54 is amended to read as follows:

 

“Salary” shall mean, with respect to an Employee for a Plan Year, the Employee’s
wages, salaries, fees for professional services, and other amounts received for
personal services actually rendered in the course of employment with the Company
to the extent that the amounts are included in gross income, but excluding
bonuses (other than retention bonuses).  “Salary” specifically includes
retention bonuses and lump sum vacation pay, and specifically excludes
curriculum development pay, settlement agreement pay, lieu of notice pay, short
term disability pay and severance pay.  “Salary” also includes amounts
contributed by the Company pursuant to a salary reduction agreement that are not
includible in the gross income of the Member under section 125, 457, 402(h),
403(b), or 402(e)(3) of the Code, and Employee contributions described in
section 414(h)(2) of the Code that are treated as Employer contributions. 
Salary does not include, whether or not included in gross income, reimbursements
or other expense allowances, fringe benefits (cash and non-cash), moving
expenses (including settling in allowances), nonqualified deferred compensation,
welfare benefits, or amounts realized from the exercise of a nonqualified stock
option, or when restricted stock (or property) held by an employee either
becomes freely transferable or is no longer subject to a substantial risk of
forfeiture.  Salary shall not exceed the limit described at Section 18.4.

 

--------------------------------------------------------------------------------


 

2.             Effective March 28, 2005, Sections 11.1(b) and (c) are amended to
read as follows:

 

(b)           In lieu of a distribution as described in paragraph (a) above, a
Member or Deferred Member whose Vested Share exceeds $1,000, may, in accordance
with procedures prescribed by the Committee, elect to have the distribution of
his or her Vested Share commence as of any Valuation Date coincident with or
following his or her Termination of Employment that is before the date described
in paragraph (a) above.

 

(c)           In the case of the death of a Member or Deferred Member before
payment of his or her Accounts commences, the Vested Share of his or her
Accounts shall be distributed to his or her Beneficiary as soon as
administratively practicable following the Member’s or Deferred Member’s date of
death.  Notwithstanding the foregoing, the Beneficiary of a Member or Deferred
Member whose Vested Share of his or her Accounts, as of the Valuation Date
coincident with or next following the Member’s or Deferred Member’s date of
death, exceeds $1,000 may elect to defer receipt of the Member’s or Deferred
Member’s Vested Share for a period not to exceed 12 months from the Member’s or
Deferred Member’s date of death.

 

3.             Effective March 28, 2005, the first paragraph of Section 11.2(b)
is amended to read as follows:

 

(b)           A Member or Deferred Member whose Vested Share, as of the
Valuation Date corresponding to his or her application for distribution, exceeds
$1,000 but does not exceed $5,000, may elect, in accordance with the
administrative procedures and within the time period prescribed by the
Committee, to receive his or her Vested Share in a lump sum payment.  A Member
or Deferred Member whose Vested Share, as of the Valuation Date corresponding to
his or her application for distribution, exceeds $5,000, may elect, in
accordance with the administrative procedures and within the time period
prescribed by the Committee, to receive his or her Vested Share in one of the
following optional forms:

 

4.             Effective March 28, 2005, Subsection 11.3 is amended to read as
follows:

 

11.3        Small Benefits.  Notwithstanding any provision of the Plan to the
contrary, a lump sum payment shall be made in lieu of all vested benefits if the
value of the Vested Share of the Member’s Accounts as of the time the benefits
are distributed amounts to $1,000 or less.  The lump sum payment shall
automatically be made as soon as administratively practicable following the
Member’s Termination of Employment.

 

5.             Effective March 28, 2005, Section 16.4 is amended to read as
follows:

 

16.4        Inalienability of Benefits.

 

(a)           Except as specifically provided in the Plan or as applicable law
may otherwise require or as may be required under the terms of a Qualified
Domestic Relations Order, no benefit under the Plan shall be subject in any
manner to anticipation, alienation,

 

2

--------------------------------------------------------------------------------


 

sale, transfer, assignment, pledge, encumbrance, or charge, and any attempts to
do so shall be void, and no Plan benefit shall be in any manner liable for or
subject to debts, contracts, liabilities, engagements, or torts of the person
entitled to the benefit.  In the event that the Committee finds that any Member,
Deferred Member, or Beneficiary who is or may become entitled to benefits
hereunder has become bankrupt or that any attempt has been made to anticipate,
alienate, sell, transfer, assign, pledge, encumber, or charge any of his or her
benefits under the Plan, except as specifically provided in the Plan or as
otherwise required by applicable law, then the benefit shall cease and
terminate, and in that event the Committee shall hold or apply the same to or
for the benefit of the Member, Deferred Member, or Beneficiary who is or may
become entitled to benefits hereunder, his or her spouse, children, parents or
other relatives, or any of them.

 

(b)           Notwithstanding the foregoing, payment shall be made in accordance
with the provisions of a Qualified Domestic Relations Order.

 

Notwithstanding anything herein to the contrary, if the amount payable to an
alternate payee under a Qualified Domestic Relations Order is $1,000 or less,
the amount shall be paid in one lump sum as soon as practicable following the
qualification of the order.  If the amount exceeds $1,000, it may be paid as
soon as practicable following the qualification of the order if the Qualified
Domestic Relations Order so provides and the alternate payee consents thereto;
otherwise it may not be payable before the earliest of (i) the Member’s
Termination of Employment, (ii) the time the amount could be withdrawn under
Article Ten, or (iii) the Member’s attainment of age 50.

 

6.             Effective March 28, 2005, Subsection 18.8(b) is amended to read
as follows:

 

(b)           For purposes of determining whether a Member’s nonforfeitable
account balance exceeds $1,000 under Sections 11.1(b), 11.1(c), 11.2(b), 11.3
and 16.4 of the Plan, the value of a Member’s nonforfeitable account balance
shall be determined with regard to that portion of the account balance that is
attributable to rollover distributions (and earnings allocable thereto) within
the meaning of Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii),
and 457(e)(16) of the Code.  If the value of the Participant’s nonforfeitable
account balance as so determined is $1,000 or less, the Plan shall immediately
distribute the Participant’s entire nonforfeitable account balance.  For
purposes of determining whether a Member’s nonforfeitable account balance
exceeds $5,000 under Sections 11.2(b) and 11.10 of the Plan, the value of a
Member’s nonforfeitable account balance shall be determined without regard to
that portion of the account balance that is attributable to rollover
distributions (and earnings allocable thereto), as described in the first
sentence of this Section.

 

3

--------------------------------------------------------------------------------


 

This Fourth Amendment of ESI 401(k) Plan is executed this 15 day of April, 2005.

 

 

ITT EDUCATIONAL SERVICES, INC.

 

 

 

 

By:

     /s/ Nina Esbin

 

 

 

(Signature)

 

 

 

 

 

 

 

     Nina Esbin

 

 

 

(Printed)

 

 

 

 

 

 

 

     Sr. V.P., Human Resources

 

 

 

(Title)

 

 

 

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

/s/ Jenny Yonce

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

Jenny Yonce

 

 

 

 

(Printed)

 

 

 

 

 

 

 

 

 

Mgr, Benefits & HRIS

 

 

 

 

(Title)

 

 

 

 

 

4

--------------------------------------------------------------------------------